USCA4Case
      Appeal: 19-1781  Doc: Doc
          18-03044-5-DMW    10 226 Filed
                                   Filed:11/21/19
                                          11/21/2019    Pg:11/21/19
                                                   Entered  1 of 2 14:58:31              Page 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-1781


        TIMOTHY OMAR HANKINS, SR.,

                             Debtor - Appellant,

                      v.

        SARDIA PORTER-HANKINS, a/k/a Sardia Marie Porter-Hankins,

                             Creditor - Appellee,

        NICHOLAS C. BROWN,

                             Trustee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:19-cv-00158-FL)


        Submitted: November 19, 2019                                Decided: November 21, 2019


        Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Timothy Omar Hankins, Sr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.



                  Case 5:19-cv-00158-FL Document 18 Filed 11/21/19 Page 1 of 2
USCA4Case
      Appeal: 19-1781  Doc: Doc
          18-03044-5-DMW    10 226 Filed
                                   Filed:11/21/19
                                          11/21/2019    Pg:11/21/19
                                                   Entered  2 of 2 14:58:31              Page 2 of 2




        PER CURIAM:

              Timothy Omar Hankins, Sr., appeals from the district court’s order dismissing his

        appeal from the bankruptcy court’s dismissal of his bankruptcy proceeding. On appeal, we

        confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

        Because Hankins’ informal brief does not challenge the basis for the district court’s

        disposition, Hankins has forfeited appellate review of the court’s order. See Jackson v.

        Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

        under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

        Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                     AFFIRMED




                                                    2

                  Case 5:19-cv-00158-FL Document 18 Filed 11/21/19 Page 2 of 2
